                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

PAUL ADAMS,

        Petitioner,
                                                  Case No. 18-cv-947-jdp
   v.

LIZI TEGELS,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

respondent dismissing this case.




                    /s/                                 4/30/2019
        Peter Oppeneer, Clerk of Court                     Date
